Citation Nr: 0639518	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  05-07 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from August 1969 to August 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO) which granted service connection and assigned a 
noncompensable rating for bilateral hearing loss, effective 
from October 31, 2003.  In a February 2005 rating decision, 
the RO increased the rating 10 percent, effective the date of 
the grant of service connection.


FINDINGS OF FACT

1.  A January 2005 VA audio examination showed the veteran's 
bilateral hearing loss is productive of Level II hearing 
acuity in the right ear and Level IV hearing acuity in the 
left ear, when using the lower speech recognition 
percentages.

2.  A June September 2003 VA audio examination showed the 
veteran's bilateral hearing loss was productive of Level IV 
hearing acuity in the right ear and Level V in the left ear, 
when using the lower speech recognition percentages.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and the representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Proper 
notice must also ask the claimant to provide any evidence in 
their possession that pertains to the claim.  Notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.   

In June 2004, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the 
initial claim for service connection.  Service connection was 
granted, and the veteran appealed the initial rating 
decision.  Although a letter was not sent detailing the 
requirements for a claim for increased rating, the August 
2004 rating decision stated what evidence was necessary to 
obtain a higher rating, namely evidence of a more severe 
hearing impairment.  The claim was then readjudicated, 
without taint from the initial decision, and the veteran has 
not alleged any prejudice.  Consequently, it does not appear 
that the failure to provide a separate notice letter had any 
prejudicial affect on the veteran.  Although there has not 
been any explicit effective date notice, given the decision 
herein, any question as to the appropriate disability rating 
or effective date is moot, and there can be no failure-to-
notify prejudice to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VA has done everything 
reasonably possible to assist the veteran with respect to his 
claim for benefits, such as obtaining medical records, and 
providing a VA examination.  Consequently, the Board finds 
that the duties of notification and assistance are 
substantially met and the veteran is not prejudiced by 
deciding the appeal at this time.  

The veteran is currently rated at 10 percent for bilateral 
hearing loss.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found-"staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

A January 2005 VA audiological evaluation reported pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
55
75
80
LEFT
30
40
60
70
75

The averages were 54 in the right ear and 55 in the left ear.  
Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 80 percent at 75 decibels and 84 
percent at 80 decibels in the left ear.

A September 2003 VA audiological treatment record reported 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
50
75
80
LEFT
25
35
55
70
75

The averages were 54 in the right ear and 60 in the left ear.  
Speech audiometry revealed speech recognition ability of 82 
percent in the right ear at 80 decibels and 88 percent at 90 
decibels.  In the left ear, speech recognition was 72 percent 
at 80 decibels and 88 percent at 90 decibels.

Pursuant to 38 C.F.R. § 4.85, Table VI and Table VII 
(Diagnostic Code [DC] 6100) the veteran is entitled to a 10 
percent rating.  Table VI is used to determine a Roman 
numeral designation (I through XI) for hearing impairment 
based upon a combination of the percent of speech 
discrimination and the pure tone threshold average.  Table 
VII then provides a rating percentage based on the two 
designations.  

The findings of the January 2005 VA examination warrant a 
designation of Roman Numeral II for the right ear and IV for 
the left.  The findings of the September 2003 VA examination 
warrant a designation of Roman Numeral IV for the right ear 
and V for the left.  Even after using the lower speech 
discrimination scores, the designations require a rating of 
10 percent based on each of the above audiometric results.  
Application of these tables is mechanical; there is no 
discretion.  

The veteran's representative has contended that the veteran 
should be awarded a higher rating extraschedularly.  The 
evidence does not indicate that the veteran's service-
connected disability presents exceptional or unusual 
circumstances to warrant referral of the case to the RO to 
consider the assignment of a rating on an extraschedular 
basis, however.  38 C.F.R. § 3.321(b)(1).  In sum, the Board 
finds that the preponderance of the evidence is against the 
claim for an initial rating in excess of 10 percent for 
bilateral hearing loss at any time during the course of this 
appeal.  See Fenderson, supra.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

An initial rating in excess of 10 percent for bilateral 
hearing loss is denied.



____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


